Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Replace submitted Amendment to the Specification dated 06/22/2022 as follows:
Please amend page 30, lines 11-13 to read as: 

... a bent portion 930 having a width W1 and a length L1 larger than widths W2, W3 and 

lengths L2, L3 of the first portion 912 .... 


Please amend page 31, line 4 to read as: 

... the same length (L2=L3) and width (W2=W3) as an example .... 


Please amend page 32, line 2 to read as: 

... have a width W4, W5 larger than those of the elastic portions .... 


Please amend page 32, lines 24-25 to read as:

a bent portion 1130 having a width W6 and a length L6 larger than widths W7, W8 and 

lengths L7 L8 .... 


Please amend page 33, line 23 to read as: 

... The bent portion 1130 has a width W6 and a length L6.... 


Please amend page 34, line 11 to read as: 

... a width W9, W10 and a length L9, L10 thereof may be varied. 

Conclusion
Examiner amendment was made to correct the typos in order to make the record clear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 2, 2022